NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THE COMPAK COMPANIES, LLC,
Plctintiff-AppeHant, ~
V.
JIMMIE L. JOHNSON, RON BOWEN,
PATPAK, INC., OLMARC PACKAGING COMPANY,
AND URBAN MINISTRIES, INC.,
Defen,dants, "
AND `
BRUCE CARLSON, DUOTECH HOLDINGS, INC.,
AND DUOTECH PACKAGING, LLC,
Defen.dants-Cr0ss Appellan,ts.
2011-1457, -1483
Appea1s from the United States District C0urt for the
N0rthern District of I11in0is in case n0. 03-CV-7427,
Seni0r Judge J0hn F. Grady.
ON MOTION
ORDER

1
COMPAK CO V. JOHNSON 2
The C0mpak Companies, LLC moves without opposi-
tion for an extension of time, until December l, 2011 to
file its initial brief.
Upon consideration thereof,
IT ls 0R:oERED THAT:
The motion is granted Counsel for both the appellant
and the cross appellants should promptly file entries of
appearance. l
FoR THE CoURT
N0V 03 lou fsi Jan I~lorbaly l
Date J an Horbaly
Clerk
cc: George J. Spathis, Esq. p§’[EEp
F.S. COURT E\LS FUR
Marsha11J. Burt, Esq. THE FEDERA~?_5“€mCu\T
321 nova 03 2011
.lAN HORBALY
CLEH(